DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on 09/22/20.
Claims 1-2, 5, 7, 9-11, 14, 17-18, and 20-23 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on September 22, 2020, has been entered. Claims 1-2, 5, 9-11, 13, 17-18, and 20-23 have been amended. In light of Applicant’s amendments, the 112(b) rejections have been overcome.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al., U.S. 20160335701 A1 (previously cited and hereafter referred to as “Allen”), in view of Sugahara, U.S. 20040117270 A1 (newly cited and hereafter referred to as “Sugahara”).

Regarding claim 1, Allen teaches a method for normalizing product reviews of a vendor’s virtual storefront comprising steps of:
customizing, by a processor, a virtual storefront of a vendor to settings of a user profile of a user initiating a connection to the virtual storefront of the vendor (Allen: [0019, 0022, 0024, 0034] – “displayed reviews/comments viewed on the shopping site are dynamically changed based on the shopper’s social persona...shopper creates a social persona for each person for whom they shop (themselves, their spouses, their children, people for whom they buy gifts)...system may use the default persona, unless the shopper selectively chooses an alternate persona...includes a processor”);
based on the customized virtual storefront, displaying, by the processor and in a graphical user interface (GUI) of a display device, first product reviews associated with first product data, the first product reviews being based on first one or more characteristics included in the settings of the user profile of the user (Allen: [0008, 0019, 0037, 0060] – “a processor to carry out aspects of the present invention…displayed reviews/comments viewed on the shopping site are dynamically changed based on the shopper's social persona…present invention will equally well support other user interface modes, such as graphical…one or more processors visually modify the sorted product reviews based on the user profile”);
receiving, by the processor, a request by the user to normalize the virtual storefront of the vendor to second one or more characteristics of a target user selected by the user, the second one or more characteristics of the target user being different from the first one or more characteristics of the user, and the target user being a person for whom the user is shopping to purchase a product (Allen: [0022-0024, 0027, 0029] – “shopper creates a social persona for each person for whom they shop (themselves, their spouses, their children, people for whom they buy gifts)...shopper then associates one or more social personas to his/her account on a given shopping site...If multiple personas are present, the system may use the default persona, unless the shopper selectively chooses an alternate persona…system displays the results, and also provides an optional alternative view from the existing ecommerce experience, as adjusted according to the current shopper's persona…when the shopper searches for someone other than him/herself, the reviews/comments results will be 
in response to receiving the request, querying, by the processor, a data source for a profile of the target user (Allen: [0022-0023] – “shopper creates a social persona for each person for whom they shop (themselves, their spouses, their children, people for whom they buy gifts)…social persona can be provided from a common social networking site, where the shopper has selectively allowed sharing with other sites. The criteria used to define the shopper's social persona (some of which can be derived from photograph analysis) include, but are not limited to, the user's height, weight, body shape, hand/feet characteristics (size, medical conditions, etc.), hat size, etc…shopper then associates one or more social personas to his/her account on a given shopping site (whether provided by local system or a social networking site”);
transforming, by the processor, the virtual storefront of the vendor by normalizing second product reviews associated with second product data, the second product reviews being based on second one or more characteristics included in the profile of the target user so that the transformed virtual storefront is customized to the second one or more characteristics included in the profile of the target user and no longer customized to the settings of the user profile of the user (Allen: [0024, 0026-0027, 0029] – “If multiple personas are present, the system may use the default persona, unless the shopper selectively chooses an alternate persona…system displays adjusted product reviews based on the shopper's persona…When the shopper chooses to sort results based on ratings/reviews (i.e., high to low ratings), the system displays the results, and also provides an optional alternative view from the existing ecommerce 
displaying, by the processor and in the GUI of the display device, the normalized second product reviews associated with the second product data and based on the second one or more characteristics of the profile of the target user, the normalized second product reviews being displayed instead of the first product reviews (Allen: [0027, 0029, 0037] – “When the shopper chooses to sort results based on ratings/reviews (i.e., high to low ratings), the system displays the results, and also provides an optional alternative view from the existing ecommerce experience, as adjusted according to the current shopper's persona…when the shopper searches for someone other than him/herself, the reviews/comments results will be dynamically customized to the gift recipient's persona and optimized for the recipient instead of the shopper…present invention will equally well support other user interface modes, such as graphical”),
using the transformed virtual storefront and based on the displayed normalized second product reviews, completing, by the processor, a purchase of the product by the user for the target user, 
but does not explicitly teach in response to the completing the purchase of the product by the user for the target user, re-customizing, by the processor, the virtual storefront to the settings of the user profile of the user so that the re-customized virtual storefront is no longer transformed to be customized to the second one or more characteristics of the profile of the target user. However 
It would have been obvious to one of ordinary skill in the art to include in the ecommerce method, as taught by Allen, the ability to, in response to completing the purchase of the product by the user for the target user, re-customizing, the virtual storefront to the settings of the user profile of the user so that the re-customized virtual storefront is no longer transformed to be customized to the second one or more characteristics of the profile of the target user, as taught by Sugahara, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, 

Regarding claim 2, Allen/Sugahara teaches the method of claim 1, further comprising steps of: annotating, by the processor, the normalized second product reviews by highlighting keywords in the normalized second product reviews, the keywords providing information to the user for making a decision to purchase the product, the product being reviewed by the normalized second product reviews; and further displaying, by the processor and in the GUI of the display device, the annotated second normalized product reviews to the user (Allen: [0037, 0060] – “present invention will equally well support other user interface modes, such as graphical…one or more processors visually modify the sorted product reviews based on the user profile. For example, as shown in FIG. 4, product review 208 (which is the highest in the sort) is shaded and has a bold border, while next lower ranked/ sorted product review 204 is only shaded, while the lowest ranked/sorted product review 212 has no visual enhancement”).

Regarding claim 7, Allen/Sugahara teaches the method of claim 1, wherein the data source queried by the processor is a social media website, an e-commerce website, or a social media application (Allen: [0023] – “shopper then associates one or more social personas to his/her account on a given shopping site (whether provided by local system or a social networking site)”).

Regarding claim 9, Allen/Sugahara teaches the method of claim 1, further comprising providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable program code in a computer system, where the computer-readable program code in combination with the computer system is configured to implement the steps of customizing the virtual storefront, displaying the first product reviews, receiving the request to normalize the virtual storefront, querying the data store, transforming the virtual store, displaying the normalized product reviews, completing the purchase, and re-customizing the virtual storefront (Allen: [0008, 0019, 0022-0024, 0026-0027, 0029, 0037, 0060] – “computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention…displayed reviews/comments viewed on the shopping site are dynamically changed based on the shopper’s social persona...shopper creates a social persona for each person for whom they shop (themselves, their spouses, their children, people for whom they buy gifts)... shopper creates a social persona for each person for whom they shop (themselves, their spouses, their children, people for whom they buy gifts)…social persona can be provided from a common social networking site, where the shopper has selectively allowed sharing with other sites. The criteria used to define the shopper's social persona (some of which can be derived from photograph analysis) include, but are not limited to, the user's height, weight, body shape, hand/feet characteristics (size, medical conditions, etc.), hat size, etc…shopper then associates one or more social personas to his/her account on a given shopping site (whether provided by local system or a social networking site…If multiple personas are present, the system may use the default persona, unless the shopper selectively chooses an alternate persona…system displays adjusted product reviews based on the shopper's 


Regarding claims 10-11, all the limitations in system claims 10-11 are closely parallel to the limitations of method claims 1-2 analyzed above and rejected on the same bases. Allen further teaches a processor; a display device; a memory device coupled to the processor; and one or more computer readable storage media coupled to the processor, wherein the one or more computer readable storage media contains program code executable by the processor via the memory device to implement a method for normalizing product reviews of a vendor’s virtual storefront (Allen: [0009, 0013, 0034] – “computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device...computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, Such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified…a display”).

Regarding claims 17-18, all the limitations in computer program product claims 17-18 are closely parallel to the limitations of method claims 1-2 analyzed above and rejected on the same bases. Allen further teaches one or more computer readable storage media having computer readable program code stored on the one or more computer readable storage media, said computer readable program code containing instructions executable by one or more processors of a computer system implementing a method for normalizing product reviews of a vendors virtual storefront (Allen: [0008, 0009, 0013] – “computer program product may include a computer readable storage .

Claims 5, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen, in view of Sugahara, in view of El-Hmayssi et al., U.S. 20140172638 (previously cited and hereafter referred to as “El-Hmayssi”), in further view of Linden et al., U.S. 20130211943 A1 (newly cited and hereafter referred to as “Linden”).

Regarding claim 5, Allen/Sugahara teaches the method of claim 1, wherein the second one or more characteristics included in the profile of the target user include size measurements of the target user, an environment of the target user, an activity level of the target user, sensor measurements of internet-of-things (IOT) devices owned by the target user (Allen: [0022, 0057-0058] – “criteria used to define the shopper's social persona (some of which can be derived from photograph analysis) include, but are not limited to, the user's height, weight, body shape, hand/feet characteristics (size, medical conditions, etc.), hat size, etc. The persona can also have hobby or activities specifics, such as specifics about that particular person's job, sporting activities, roles...one or more processors receive a biometric reading for the user from a biometric sensor (e.g., biometric sensor 158 when part of the user's computer 154 shown in FIG. 
It would have been recognized that applying the known technique of one or more characteristics of the profile of the target user including a purchase history of the target user, and internet activity of the target user, as taught by El-Hmayssi, to the teachings of Allen/Sugahara would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, including that one or more characteristics of the profile of the target user include a 
Allen/Sugahara/El-Hmayssi does not explicitly teach that the second one or more characteristics included in the profile of the target user include an age of the target user. However, Linden teaches purchasing gifts for a recipient (Linden: [0018]), including the known technique of the second one or more characteristics included in the profile of the target user include an age of the target user (Linden: [0069] – “can include extracting gender and age data of recipients from social networking profiles of the recipients"). This known technique is applicable to the shopping method of Allen/Sugahara/El-Hmayssi as they share characteristics and capabilities, namely they are directed to shopping on behalf of another person.
It would have been recognized that applying the known technique of the second one or more characteristics included in the profile of the target user include an age of the target user, as taught by Linden, to the teachings of Allen/Sugahara/El-Hmayssi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, including that the second one or more characteristics included in the profile of the target user include an age of the target user, as taught by Linden, into the shopping method of Allen/Sugahara/El-Hmayssi would have been recognized by those of ordinary skill in the art as resulting in an improved method for customers to purchase items for another person by providing items relevant to the recipient (Linden: [0003]).

Regarding claim 14, all the limitations in system claim 14 are closely parallel to the limitations of method claim 5 analyzed above and rejected on the same bases. Allen further teaches a memory device coupled to the processor and one or more computer readable storage media coupled to the processor, wherein the one or more computer readable storage media contains program code executable by the processor via the memory device to implement a method for normalizing product reviews of a vendor’s virtual storefront (Allen: [0009, 0013] – “computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device...computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, Such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified”).

Regarding claim 20, all the limitations in computer program product claim 20 are closely parallel to the limitations of method claim 5 analyzed above and rejected on the same bases. Allen further teaches one or more computer readable storage media having computer readable program code stored on the one or more computer readable storage media, said computer readable program code containing instructions executable by one or more processors of a computer system implementing a method for normalizing product reviews of a vendors virtual storefront (Allen: [0008, 0009, 0013] – “computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention...computer readable storage medium can be a tangible .

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Allen, in view of Sugahara, in further view of El-Hmayssi.

Regarding claim 21, Allen/Sugahara teaches the method of claim 1, further comprising steps of: prioritizing, by the processor, the normalized second product reviews based on the profile of the target user, so that a first one or more product reviews included in the normalized second product reviews are prioritized over a second one or more product reviews included in the normalized second product reviews (Allen: [0027] – “system may display ratings/comments/reviews from shoppers with similar shopper personas; the system may prioritize ratings/comments/reviews from shoppers with similar shopper personas above other persona types and reviews from shoppers without personas”), but does not explicitly teach generating, a summary that includes reasons and rationales that are a basis for the first one or more product reviews to be prioritized over the second one or more product reviews and displaying, the summary to accompany the displayed normalized second product reviews. However, El-Hmayssi teaches facilitating the purchase of products using product reviews (El-Hmayssi: [0018]), including generating, a summary that includes reasons and rationales that are a basis for the first one or more product reviews to be prioritized over the second one or more 
It would have been obvious to one of ordinary skill in the art to include in the product review method, as taught by Allen, the ability to generate, a summary that includes reasons and rationales that are a basis for the first one or more product reviews to be prioritized over the second one or more product reviews and display, the summary to accompany the displayed normalized second product reviews, as taught by El-Hmayssi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Allen, to include the teachings of El-Hmayssi, in order to provide customers with an enhanced display of product reviews and allow customers to quickly discover more information regarding a product review (El-Hmayssi: [0003]).

Regarding claim 22, all the limitations in system claim 22 are closely parallel to the limitations of method claim 21 analyzed above and rejected on the same bases. Allen further teaches a memory device coupled to the processor and one or more computer readable storage media coupled to the processor, wherein the one or more computer readable storage media contains program code executable by the processor via the memory device to implement a method for normalizing product reviews of a vendor’s virtual storefront (Allen: [0009, 0013] – “computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device...computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, Such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified”).

Regarding claim 23, all the limitations in computer program product claim 23 are closely parallel to the limitations of method claim 21 analyzed above and rejected on the same bases. Allen further teaches one or more computer readable storage media having computer readable program code stored on the one or more computer readable storage media, said computer readable program code containing instructions executable by one or more processors of a computer system implementing a method for normalizing product reviews of a vendors virtual storefront (Allen: [0008, 0009, 0013] – “computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention...computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device...computer 

Response to Arguments
Applicant's arguments filed 09/22/20 have been fully considered.

35 U.S.C. § 102(a)(1)
In response to Applicant’s argument that Allen does not teach “in response to the completing the purchase of the product by the user for the target user, re-customizing, by the processor, the virtual storefront to the settings of the user profile of the user so that the re-customized virtual storefront is no longer transformed to be customized to the second one or more characteristics of the profile of the target user” in newly amended claim 1 (Remarks page 17), it is noted that this argument is moot in view of the new grounds of rejection.

	In response to Applicant’s assertion that “Since claims 2, 7 and 9 depend from claim 1…claims 2, 7, and 9 are likewise in condition for allowance” (Remarks page 18), the Examiner disagrees and directs Applicant’s attention to the remarks pertaining to claim 1 above.

	In response to Applicant’s assertion that “claim 10 distinguishes over Allen for the same reasons claim 1 distinguishes thereover and that claim 10 is in condition for allowance” 

	In response to Applicant’s assertion that “Since claim 11 depends from claim 10…claim 11 is likewise in condition for allowance” (Remarks page 18), the Examiner disagrees and directs Applicant’s attention to the remarks pertaining to claim 1 above.

	In response to Applicant’s assertion that “claim 17 distinguishes over Allen for the same reasons claim 1 distinguishes thereover and that claim 17 is in condition for allowance” (Remarks page 18), the Examiner disagrees and directs Applicant’s attention to the remarks pertaining to claim 1 above.

	In response to Applicant’s assertion that “Since claim 18 depends from claim 17, Applicant contends that claim 18 is likewise in condition for allowance” (Remarks page 18), the Examiner disagrees and directs Applicant’s attention to the remarks pertaining to claim 1 above.

35 U.S.C. § 103
	In response to Applicant’s assertion that “Since claims 5 and 21 depend from claim 1, claims 14 and 22 depend from claim 10, and claims 20 and 23 depend from claim 17…Allen in view of El-Hmayssi does not teach or suggest claims 5, 14, and 20-23 for the same reasons discussed above relative to claims 1, 10, and 17” (Remarks page 20), the Examiner directs Applicant’s attention to the remarks pertaining to claim 1 above.



	In response to Applicant’s assertion that “claims 14 and 20 are likewise in condition for allowance” for the same reasons as claim 5, the Examiner directs Applicant’s attention to the remarks pertaining to claim 5 above.

	In response to Applicant’s argument regarding claim 21 that “Allen in view of El-Hmayssi does not teach or suggest ‘generating…a summary that includes reasons and rationales that are a basis for the first one or more product reviews to be prioritized over the second one or more product reviews’” (Remarks page 21); the Examiner disagrees. El-Hmayssi teaches providing in the bottom section of the reviews summary, curated sets of reviews that are selected by an operator and/or other users with visual indications as to how helpful or unhelpful the reviews are to users. The examiner notes that the dictionary definition of “rationales” is “a set of reasons for a course of action” and is synonymous with the term “reasons”. Therefore, the Examiner maintains that El-Hmayssi teaches the limitation of “generating…a summary that includes reasons and rationales that are a basis for the first one or more product reviews to be prioritized over the second one or more product reviews”.



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Greef et al., U.S. 6032129 A, teaches providing shoppers with catalog content specific to  a customer’s personality and needs.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELISA H YANG/Examiner, Art Unit 3625                                                                                                                                                            /BRITTNEY N MILLER/Primary Examiner, Art Unit 3684